Bobinson, J.
This is an appeal by John Steen and by the state of North Dakota from a judgment .against them, in favor of the insurance company, for $1,250, and interest at 6 per cent. The $1,250 is the accrued interest received on $25,000 which the insurance company deposited with John Steen in March, 1913, as security for loss. The deposit was under the statute, Comp. Laws 1913, § 4896. The interest money was claimed by the state and by John Steen, and each appealed from the judgment. On the pleadings and the conceded facts the trial court found that John Steen received interest on the deposit amounting to $1,250, that the same is the property of the plaintiff, and that judgment should be given for same in favor of the plaintiff and against each of the claimants. On April 14, 1916, judgment was entered accordingly. By statute it is provided thus: So long as the deposit required by this article is kept good and the depositing company is solvent, the state treasurer may permit the company to collect interest on the securities so deposited. § 4900.
Counsel for Steen and the state contends that this statute does not apply to the withdrawal of interest money. Hence, he says, there is absolutely no duty on the part of the state treasurer, the state, nor anyone else to return the whole or any part of the $25,000 or the interest to the company, unless such duty is created by the statute. That is an extremely narrow view of the legal and moral duty of a • depositary. The counsel forgets that when one gets hold of money or property of another, unless he has a legal right to it, he is bound to return it regardless of any statute j he is bound to return to the owner, if known, money or property that he finds or picks up in the street, though the statute does not provide that he must do so. And, of course, it is not for the state in such a case to play tweedledum and tweedledee by claiming and insisting on the money and then appealing and objecting to the form of the judgment. The state might well have disclaimed the money, and then there would have been no judgment against it. Now it is manifest that the accruing interest follows the principal, and that when the insurance company concluded to retire from doing business in the state it was entitled to its money, the $25,000, with the accrued interest. There is no principle of law or equity on which either Steen or the state can justly make any claim to the interest. True it is that the ex-treasurer was not legally obliged to put the money at interest, *302but he was under a moral obligation to do it. In the parable of the talents the person with one talent hid it in the earth and on the return of his Lord he dug it up and said: “Lo! Here thou hast what is thine.” For this he was subjected to severe punishment. So, in disregard of the rights of others, the ex-treasurer might have buried or put in a vault the $25,000. The manly, moral, and proper thing for him to do was to put it safely at interest, and then to pay over the accrued interest with the principal. The judgment in favor of the depositor is clearly right.
Judgment affirmed.